Citation Nr: 1426559	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than January 30, 2009, for an award of dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1941 to August 1944.  The appellant is the Veteran's surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted dependency and indemnity compensation benefits, effective January 30, 2009.  The appellant appealed the effective date of the award.  

The case was remanded by the Board in August 2012 and February 2013.  In a May 2013 rating decision, DIC benefits were awarded as of December 1997, the month in which the Veteran died.  This action was considered a full grant of the benefit sought.  Accordingly, the matter of an earlier effective date for DIC benefits is being formally dismissed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record shows that the Veteran died in December 1997.  

2.  In May 2013, prior to the promulgation of a decision by the Board, an effective date of December 1, 1997, was granted for DIC benefits, representing a full grant of the benefit sought with respect to the claim for an effective date earlier than January 30, 2009, for an award of DIC benefits.  


CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the matter of an effective date earlier than January 30, 2009, for an award of DIC benefits affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. §§ 19.4 19.5, 20.101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).  

Although the Veteran perfected an appeal to the Board with respect to the denial of an effective date earlier than January 30, 2009 for an award of DIC benefits arising from a July 2009 rating action, in a subsequent rating decision dated in May 2013, an effective date in December 1997, the month in which the Veteran died, was assigned.  

Under these circumstances, the Board finds that the claim for an effective date earlier than January 30, 2009, for an award of DIC benefits, which was formerly in appellate status prior to May 2013, has been granted by the decision of a lower adjudicative body, fully resolving the appellant's appeal as to that claim.  

Hence, with respect to the matter of an earlier effective date for an award of DIC benefits, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal is dismissed. 


ORDER

The appeal as to the claim of an earlier effective date for an award of DIC benefits is dismissed.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


